DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Chen on 27 January 2022.
The application has been amended as follows: 
	Claim 1 (Currently Amended): A method for quantifying hemoglobin in a sample, which method comprises: a) contacting a sample containing or suspected of containing hemoglobin with a peroxidase substrate and hydrogen peroxide, under suitable conditions, for allowing oxidation of said peroxidase substrate to form an oxidation product; and b) assessing said peroxidase substrate and/or said oxidation product to quantify hemoglobin in said sample[[.]], wherein the sample comprises a cellular membrane coated nanoparticle, said nanoparticle comprising an inner core comprising a non-cellular material and an outer surface comprising a cellular membrane derived from a hemoglobin-containing cell.
	Claim 21 (Currently Amended): Canceled
	Claim 24 (Currently Amended): The method of claim 1

	Claim 28 (Currently Amended): The method of claim 1
Claim 80 (Currently Amended): A kit for quantifying hemoglobin in a sample, which kit comprises: a) a peroxidase substrate; b) hydrogen peroxide; and c) a solution or suspension that has basic pH and/or contains a surfactant for preparing a sample, wherein the sample comprises a cellular membrane coated nanoparticle, said nanoparticle comprising an inner core comprising a non-cellular material and an outer surface comprising a cellular membrane derived from a hemoglobin-containing cell

Allowable Subject Matter
Claims 1-3, 9-11, 14, 24, 28, 46, 51, 55, 58, 60-63, 67-68, 75, 80, and 99 are allowed.
The following is an examiner’s statement of reasons for allowance: Woerner et al. (US 2003/0073150) discloses a method for quantifying hemoglobin in a sample (method of detecting presence or concentration of a heme containing protein, [0021]), which method comprises: a) contacting a sample containing or suspected of containing hemoglobin (heme containing protein in a sample) with a peroxidase substrate (substrate) and hydrogen peroxide ([0021]), under suitable conditions, for allowing 
Woerner further discloses a kit for quantifying hemoglobin in a sample ([0019]), which kit comprises: a) a peroxidase substrate (substrate which is rendered detectable by said heme containing protein, [0019]; peroxidase, [0032]); b) hydrogen peroxide (a peroxide, [0019]); and c) a solution or suspension that has basic pH (alkaline buffer, [0055]) and/or contains a surfactant (surfactants and additives, [0114]) for preparing a sample containing or suspected of containing hemoglobin.
However, the prior art neither teaches nor fairly suggests wherein the sample comprises a cellular membrane coated nanoparticle, said nanoparticle comprising an inner core comprising a non-cellular material and an outer surface comprising a cellular membrane derived from a hemoglobin-containing cell.
Zhang et al (US PGPub 2017/0274059) discloses a cellular membrane coated nanoparticle (membrane coated nanoparticles), said nanoparticle comprising an inner core comprising a non-cellular material ([0017]) and an outer surface comprising a cellular membrane derived from a hemoglobin-containing cell (derived from a red blood cell, [0017]).
However, the prior art neither teaches nor fairly suggests a method for quantifying hemoglobin in a sample, which method comprises a cellular membrane coated nanoparticle, said nanoparticle comprising an inner core comprising a non-cellular material and an outer surface comprising a cellular membrane derived from a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797